Name: Council Regulation (EC) No 1643/95 of 29 June 1995 amending Regulation (EC) No 2062/94 establishing a European Agency for Safety and Health at Work
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  European organisations;  organisation of work and working conditions;  business organisation;  labour law and labour relations
 Date Published: nan

 Avis juridique important|31995R1643Council Regulation (EC) No 1643/95 of 29 June 1995 amending Regulation (EC) No 2062/94 establishing a European Agency for Safety and Health at Work Official Journal L 156 , 07/07/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 1643/95 of 29 June 1995 amending Regulation (EC) No 2062/94 establishing a European Agency for Safety and Health at WorkTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Whereas, as regards the representation of employers' and employees' organizations, the composition of the Administrative Board of the European Agency for Safety and Health at Work should be altered;Whereas the composition of the said Administrative Board needs to be adjusted to take account of the accession of Austria, Finland and Sweden;Whereas Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work should therefore be amended (3);Whereas the Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 235,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2062/94 is hereby amended as follows:1. In the first subparagraph of Article 4 (2) the words 'of this Regulation` shall be replaced by 'of Regulation (EC) No 1643/95`.2. Article 8 shall be replaced by the following:'Article 8Administrative Board1. The Agency shall have an Administrative Board consisting of 48 members, of whom:(a) fifteen members shall represent the governments of the Member States;(b) fifteen members shall represent the employers' organizations;(c) fifteen members shall represent the employees' organizations;(d) three members shall represent the Commission.2. The members referred to in paragraph 1 (a), (b) and (c) shall be appointed by the Council on the basis of one member of each Member State and for each of the abovementioned categories.The members referred to in paragraph 1 (b) and (c) shall be appointed, on the basis of one for each Member State and for each of the categories concerned, from the members and alternate members representing the employers' and employees' organizations on the Advisory Committee on Safety, Hygiene and Health Protection at Work set up by Decision 74/325/EEC (1), on a proposal from the groups of those members and alternate members on the Committee.The Council shall at the same time appoint under the same conditions as for the member an alternate member to attend meetings of the Administrative Board only in the absence of the member or as laid down in the rules of procedure.The Commission shall appoint the members and alternate members who are to represent it.3. The term of office of members of the Administrative Board shall be three years. It shall be renewable.Upon expiry of their term of office or in the event of their resignation, members shall remain in office until their appointments are renewed or until they are replaced.4. The Administrative Board shall elect its chairman and three vice-chairman from among its members, to serve for a period of one year.5. The chairman shall convene the Administrative Board twice a year and at the request of at least half of its members.6. Decisions by the Administrative Board shall be taken by a majority of two thirds of the votes.The members referred to in paragraph 1 (a) shall have two votes each.The members referred to in paragraph 1 (b), (c) and (d) shall have one vote each.Alternate members shall not have the right to vote unless the full member is absent.7. The chairman of the Administrative Board and Director of the European Foundation for the Improvement of Living and Working Conditions shall have the option of attending meetings of the Administrative Board as observers.8. The Administrative Board shall adopt its rules of procedure, which shall enter into force after being approved by the Council, following an opinion given by the Commission.(1) OJ No L 185, 9. 7. 1974, p. 15.`3. In the fourth subparagraph of Article 10 (1) the words 'of this Regulation` shall be replaced by 'of Regulation (EC) No 1643/95`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 June 1995.For the CouncilThe PresidentJ. BARROT(1) OJ No C 151, 19. 6. 1995.(2) Opinion delivered on 31 May 1995 (not yet published in the Official Journal).(3) OJ No L 216, 20. 8. 1994, p. 1.